          Case 1:21-cv-00284-VSB Document 6 Filed 02/11/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER GALLEGIO,                                                                2/11/2021
                                 Plaintiff,

                     -against-                                    21-CV-0284 (VSB)

                                                                ORDER OF SERVICE
JOHN DOE; N.Y.C. D.O.C. CITY OF NEW
YORK,

                                 Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, currently detained at the North Infirmary Command on Rikers Island, brings

this pro se action under 42 U.S.C. § 1983, alleging that a John Doe correction officer assaulted

him. By order dated January 14, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis.1 (Doc. 4.)

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).




1
 Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
          Case 1:21-cv-00284-VSB Document 6 Filed 02/11/21 Page 2 of 4




                                          DISCUSSION

A.     New York City Department of Correction

       Plaintiff’s claims against the New York City Department of Correction (“DOC”) must be

dismissed because an agency of the City of New York is not an entity that can be sued. N.Y. City

Charter Ch. 17 § 396 (“All actions and proceedings for the recovery of penalties for the violation

of any law shall be brought in the name of the city of New York and not in that of any agency,

except where otherwise provided by law.”); Jenkins v. City of N.Y., 478 F.3d 76, 93 n.19 (2d Cir.

2007); see also Emerson v. City of N.Y., 740 F. Supp. 2d 385, 395 (S.D.N.Y. 2010) (“[A] plaintiff

is generally prohibited from suing a municipal agency.”).

       In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York,

and directs the Clerk of Court to amend the caption of this action to replace the “N.Y.C. D.O.C.

City of New York” with the “City of New York.” See Fed. R. Civ. P. 21. This amendment is

without prejudice to any defenses the City of New York may wish to assert.

B.     Waiver of Service

       The Clerk of Court is directed to notify the DOC and the New York City Law Department

of this order. The Court requests that the City of New York waive service of summons.

C.     Valentin Order

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the DOC to identify the John Doe defendant, who Plaintiff

alleges assaulted him on November 18, 2020, on a bus traveling from “West Facility” to the

George R. Vierno Center. It is therefore ordered that the New York City Law Department, which

is the attorney for and agent of the DOC, must ascertain the identity and badge number of the

                                                  2
           Case 1:21-cv-00284-VSB Document 6 Filed 02/11/21 Page 3 of 4




John Doe whom Plaintiff seeks to sue here and the address where this defendant may be served.2

The Law Department must provide this information to Plaintiff and the Court within 60 days of

the date of this order.

        Within 30 days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendant. The amended complaint will replace, not supplement, the

original complaint. An amended complaint form that Plaintiff should complete is attached to this

order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order asking the newly added John Doe defendant to waive

service.

D.      Local Civil Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, the City of New York must serve responses to these standard discovery

requests. In their responses, the City must quote each request verbatim.3

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

2
  If the Doe defendant is a current or former DOC employee or official, the Law Department
should note in the response to this order that an electronic request for a waiver of service can be
made under the e-service agreement for cases involving DOC defendants, rather than by personal
service at a DOC facility. If the Doe defendant is not a current or former DOC employee or
official, but otherwise works or worked at a DOC facility, the Law Department must provide a
residential address where the individual may be served.
3
 If Plaintiff would like copies of these discovery requests before receiving the responses and
does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                  3
           Case 1:21-cv-00284-VSB Document 6 Filed 02/11/21 Page 4 of 4




         The Court dismisses Plaintiff’s claims against “N.Y.C. D.O.C. City of New York.” See

28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is directed to add the City of New York as a

Defendant under Fed. R. Civ. P. 21.

         The Clerk of Court is directed to electronically notify the DOC and the New York City

Law Department of this order. The Court requests that Defendant City of New York waive

service of summons.

         The Clerk of Court is further directed to mail a copy of this order and the complaint to the

New York City Law Department at: 100 Church Street, New York, NY 10007.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 11, 2021
           New York, New York

                                                           VERNON S. BRODERICK
                                                           United States District Judge




                                                  4
